Citation Nr: 0935531	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  01-06 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

The Board notes that the Veteran, via his representative in a 
December 2008 statement, appears to raise a claim of service 
connection for a foot condition secondary to the service-
connected lumbar spine disability.  Review of the record 
indicates that the Veteran was issued a notice letter in 
reference to this claim in January 2009.  The record does not 
indicate that a decision has been issued on the matter, 
however.  Thus, this matter is REFERRED to the RO for the 
appropriate action.


REMAND

Further development is needed on the claim of an increased 
rating for a lumbar spine disability and the claim for a 
TDIU.  In a June 2009 statement, the Veteran's representative 
indicated that there are outstanding VA treatment records 
which are relevant to the matter on appeal.  These should be 
obtained.  Additionally, in light of the new evidence which 
is suggestive of "radiculopathy", the Board finds that a VA 
examination should be conducted to determine the current 
severity and extent of the Veteran's lumbar spine disability, 
to include whether it results in sciatic neuropathy or 
radiculopathy and whether it results in an inability to 
obtain or maintain gainful employment.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
and relevant VA treatment records.  The 
Veteran should also be asked about the 
existence of any outstanding private 
treatment records and all reported 
private treatment records should be 
requested.  

2.  The RO should schedule the Veteran 
for an examination(s) to determine the 
nature and severity of his lumbar spine 
disability.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

The examiner should identify all present 
orthopedic manifestations of the service-
connected disability.  Complete range of 
motion studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.

The examiner should also identify all 
present neurological manifestations of 
the service-connected disability.  In 
particular, the examiner is requested to 
address whether the Veteran's low back 
disability has resulted in nerve 
impairment, i.e. radiculopathy or sciatic 
neuropathy.  If the examiner so finds, 
the examiner is requested to address 
whether the impairment is best quantified 
as "mild", "moderate", "moderately 
severe" or "severe" incomplete 
paralysis, neuralgia or neuritis; or 
complete paralysis.  

In addition, the examiner is asked to 
review the file and render an opinion as 
to whether the veteran's service-
connected disabilities (lumbar spine 
disability and associated adjustment 
disorder) produce an impairment so severe 
that it would be impossible for the 
average person to follow a substantially 
gainful occupation.  A rationale for any 
opinion offered is requested.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

